Mr. Presiding Justice Holdom delivered the opinion of the court. 3. Criminal law, § 497* — when assumed that offense was committed in presence of officer making arrest without warrant. Where a defendant in a criminal prosecution for being an inmate of a house of prostitution was arrested without a warrant, in the absence of the evidence in the record it will be assumed that the offense charged was committed in the presence of the officer, and that such evidence proved that defendant was an inmate as charged. 4. Arrest, § 25* — when 6y officer without warrant lawful. If the offense of being an inmate of a house of prostitution is committed in the presence of the officer making the arrest, such arrest is lawful, although made without a warrant. 5. Criminal law, § 39* — when magistrate has jurisdiction of person arrested without warrant. Where one is arrested and brought before a magistrate without a warrant, nothing further is required to be done to give him jurisdiction, but a written complaint or information against the defendant, setting out the offense, is necessary.